Rapoza, J.
(dissenting). I agree with the majority that the commissioner’s decision was not arbitrary, capricious, an abuse of discretion, or an error of law, and, as the majority indicates, “[ojrdinarily, that would end the matter.” Ante at 69. My concern, however, derives from the majority’s conclusion that the 1997 amendment to the regulation, 430 Code Mass. Regs. § 9.05(2)(b)(l) (1997), was merely “curative” or “remedial” in nature and may be applied retroactively to reassess the plaintiff’s application for benefits.11 disagree and respectfully dissent.
I believe the change in the regulation was substantive in nature and not “curative” or “remedial.” Rather than correcting an error or defect in the original provision, the amended regulation expands the grounds upon which an applicant may become eligible for benefits. An applicant was previously required to be in a program providing “a minimum of 12 credits each semester.” 430 Code Mass. Regs. § 9.05 (2)(c)(l) (1993). Under the revised regulation, however, an applicant may be considered eligible for benefits if a program provides a minimum of 12 credits each semester “or the equivalent.” 430 Code Mass. Regs. § 9.05(2)(b)(l) (1997). As amended, the regulation has clearly been rendered more favorable to program participants such as the plaintiff, providing them an opportunity to be considered eligible for benefits under a more flexible rule.
However wise the change in the regulation, it is not one of mere detail, nor is it the correction of an error or defect found to exist in the original provision. Similarly, it is not simply a clarification of a regulation that otherwise remains unchanged. *74Rather, it is a significant revision that was plainly intended to mitigate the harsh effects of an otherwise inflexible role and to expand the ranks of those eligible for benefits. Indeed, the substantive significance of the amended provision is evident in the majority’s decision to remand the case for further proceedings, effectively giving the plaintiff the benefit of the revised regulation.
I agree with the majority that the amendment “was designed to advance more effectively the same statutory policy as the regulation it replaced.” Ante at 71. I disagree, however, with their unspoken suggestion that, unless a change in policy is indicated, the type of revision that occurred in this case is not substantive and may be applied retroactively. Rather, I conclude that the change in the criteria for eligibility that permits more applicants to qualify for benefits is significant and constitutes a substantive change in the regulation, even though the underlying statutory policy remains the same.
With respect to the retroactive application of the amended regulation, it is settled law that “all statutes are prospective in their operation, unless an intention that they shall be retrospective appears by necessary implication from their words, context or objects . . . .”2 Canton v. Bruno, 361 Mass. 598, 606 (1972), quoting from Hanscom v. Malden & Melrose Gas Light Co., 220 Mass. 1, 3 (1914). Thus, although amendments to both statutes and regulations can be applied retroactively, this may be done only where such application is indicated by the “words, context or objects” of the legislation. I discern no such necessary implication in the new regulation, nor has the majority indicated where such an implication is to be found.
In this case, the plaintiff, an unemployed mother with a child in her care, has been pursuing an associate degree in medical office administration. There is no doubt that she cuts a *75sympathetic figure. Nonetheless, as we have said in another context: “Sympathetic cases make bad law.” Hotchkiss v. State Racing Commn., 45 Mass. App. Ct. 684, 685 (1998). Although the rule announced today by the majority has the potential for effecting some good in the particular circumstances of this case, it does so at the risk of much mischief in the future. I would affirm the judgment of the District Court affirming the decision of the commissioner.

The referenced changes became effective subsequent to the plaintiff’s application for benefits and her request for administrative review of a hearing examiner’s adverse decision.


In Canton v. Bruno, 361 Mass. 598, 606-610 (1972), the court ruled that a particular statute could operate retroactively, but only after it first determined that the Legislature intended the provision to be retrospective in operation. In the present case, neither the text of the amended regulation nor its sparse legislative history indicate that the division of employment and training intended the revised provision to function retroactively. Indeed, in his supplementary brief, the commissioner disputes the retroactive application of the regulation amended by his department.